Title: To George Washington from John Jay, 30 April 1794
From: Jay, John
To: Washington, George


          
            Dear Sir
            New York 30 April 1794
          
          I was this day honored with your’s of yesterday. There is nothing I more ardently wish
            for than Retirement, and Liesure to attend to my Books and papers: but parental Duties
            not permitting it, I must acquiesce, & thank God for the many Blessings I enjoy. If
            the Judiciary was on its proper Footing, there is no public Station that I should prefer
            to the one in which you have placed me—it accords with my Turn of Mind, my Education
            & my Habits.
          I expect to sail in the Course of a Fortnight, and if my Prayers & Endeavours
            avail, my absence will not be of long Duration.
          The Gentleman to whom your Letter is addressed, is not in Town—To obviate Delay and
            accidents, I sent it to his Brother, who will doubtless forward it immediately, either
            by a direct Conveyance or by the Post.
          From the Confidence you repose in me I derive the most pleasing Emotions, and I thank
            you for them. Life is uncertain. whether I take your Letter with me or leave it here, it
            would in Case of my Death be inspected by others, who however virtuous, might be
            indiscreet. After much Reflection, I conclude it will be most prudent to commit it to
            you; without retaining any Copy or Memorandum except in my Memory, where the numerous
            proofs of your kind Attention to me are carefully preserved. with perfect Respect Esteem
            & Attachment I am Dear Sir Your oblidged and affectte Servt
          
            John Jay
          
        